          Case 1:17-cv-09930-GHW Document 84 Filed 01/18/19 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                          30 East 39th Street, Second Floor
                                  New York, NY 10016
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-465-1124
                      taimur@leelitigation.com
                                                                                  January 18, 2019
Via ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    Rodriguez v. Castle Check Cashing Corp., et al.
                      Case No. 17 CV 9930 (GHW)

Dear Judge Woods:

      This joint letter is respectfully submitted to update the Court regarding scheduling of the
contemplated private class-wide mediation in this matter.

        The parties are working diligently with the office of the agreed-upon mediator, Martin F.
Scheinman, Esq. to schedule the mediation on the earliest date convenient for all participants.
Originally, a February mediation date was contemplated, and the parties provided various mutually
acceptable dates during February to Mr. Scheinman’s staff. However, Mr. Scheinman’s staff advised
that he is unable to accommodate the parties’ request for a February mediation date, due to his
packed schedule of prior committments. Accordingly, the parties are working to schedule the
mediation in early March. The parties are hopeful that the mediation date will be confirmed by next
week, and will promptly notify the Court of the mediation date by joint letter once it is scheduled.

Respectfully submitted,

/s/ Taimur Alamgir
Taimur Alamgir, Esq.
LEE LITIGATION GROUP, PLLC
Attorneys for Plaintiff, FLSA Collective Plaintiffs, and Class Members

Paul Piccigallo, Esq.
LITTLER MENDELSON, P.C.
Attorneys for Defendants
